McCRAY, J.:
Epitomized Opinion
Martha Trump was proved to have negligent allowed her son, Robert, to drive her automobile jc the streets of Dayton, althtough she knew that sb Robert was in the habit of driving carelessly ají recklessly, and had been involved in several ac!c dents. On this occasion said Robert negligent ran into and injured Douglas.
Trump claims that since the negligence of ij son intervened between her own negligence in ■£ lowing him to drive, and injury complained of, ii negligence was not the proximate cause of the ac'c dent. Held by common pleas court:
1. An automobile is not a dangerous instrume unless it is in the hands of a reckless person.
2. The liability of a mother for the acts of ii son arises from the relation of principal and ag|; and not from the relation of mother and son. j
3. The intervening negligence of the carele driver of an automobile is not such an intervenir cause as will break the casual relation between t) negligence of the owner of the machine in allowir such reckless person to drive the machine, and tl injury.